DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/22/2019 is in compliance with the provisions of 37 CFR 1.97, notably the additional consideration of EP 1842665.  The reference EP 1842665 may have been inadvertently been overlooked during the consideration process.  It is confirmed that the reference and its corresponding English abstract is included.  EP 0723864 and EP 1878584 remained unconsidered due to missing English abstract. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 31 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of copending Application No. 16/488,044 (hereinafter ‘044; claims dated 11/22/2021) in view of Schwitzky (US Patent 8,499,690), and further in view of Richert et al. (US Publication 2015/0158323; hereinafter Richert). 
With respect to claim 31, application ‘044 teaches a sheet-fed printing press adapted to carry out printing on individual sheet-like substrates (claim 28, lines 1-2) for the production of security documents (claim 28, lines 1-2), the printing press comprising:
a printing unit configured to print on at least a first side of the substrate (claim 28, lines 2-3), and comprising: 
(claim 28, lines 4-7); and 
a first printing group (“first printing group”, claim 28) comprising a printing cylinder, the first printing group being adapted to print at least one printed pattern directly on a first side of the substrate in register with the micro-optical structure (claim 28, lines 8-10);
wherein the in-line casting device comprises at least one embossing cylinder configured to act as a carrier supporting a replicating medium designed to replicate and form the micro-optical structure in the layer of material acting as the optical medium and/or act as a conveying carrying and/or supporting the substrate over an angle range (claim 28, lines 16-18).
wherein the first side of the substrate is (inherently) opposite the second side of the substrate.
However, application ‘044 is silent regarding the printing press comprising a substrate feeding device configured to feed a substrate to be treated; a delivery unit configured to receive the substrate; the in-line casting device being located in a conveying path for the substrate between the feeding device and the delivery unit; the printing unit being located in the conveying path for the substrate between the feeding device and the delivery unit; and a transfer mechanism configured to transfer the substrate from the in-line casting device to the printing unit, the transfer mechanism comprising a first transfer cylinder downstream of the in-line casting device, the transfer mechanism being configured so that the transfer of the substrate between in-line casting device and the printing unit is carried out exclusively from cylinder to cylinder via cooperating cylinder grippers, wherein the first printing group is a collect printing group configured to collect at least two imprints before printing the at least two imprints onto the substrate. 
(feeding station 1) configured to feed a substrate to be treated (col. 4, lines 20-22), a delivery unit (delivery station 6) configured to  receive the substrate (col. 5, lines 12-26), the printing unit being located in a conveying path for the substrate between the feeding device and the delivery unit (FIG. 1A); and a transfer mechanism (lowest most transfer cylinder 3) configured to transfer the substrate from one processing unit (additional printing unit located at 3; col. 5, lines 1-5) device to the printing unit (10), the transfer mechanism comprising a first transfer cylinder downstream of the processing unit, the transfer mechanism (lowest transfer cylinder 3; FIG. 1A) being configured so that the transfer of the substrate between the processing unit (3) and the printing unit (10) is carried out exclusively from cylinder to cylinder via cooperating cylinder grippers (col. 5, lines 5-15), wherein the first printing group (100) is a collect printing group configured to collect at least two imprints (from printing plates 15) before printing the at least two imprints onto the substrate (col. 4, line 58 to col. 5, line 15).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the sheet feeding device, delivery unit, and the printing module as taught by Schwitzky to the printing press of application ‘044 to complete the printing press to automatically process a plurality of sheets without the need of manual feeding.  Thus, the combination of application ‘044 and Schwitzky would teach the in-line casting device (lines 4-7; ‘044) being located in a conveying path for the substrate between the feeding device and the delivery unit (FIG. 1A; Schwitzky). 
Furthermore, application ‘044, as combined with Schwitzky, is silent regarding the printing press comprising: at least one drying/curing unit configured to dry or cure the layer of material acting as the optical medium following replication of the micro-optical structure in the layer of material acting as the optical medium, the at least one drying/curing unit being located to dry or cure the layer of material acting as the optical medium from the second side of the substrate; 
Richert teaches at least one drying/curing unit (UV lamp 1 and UV lamp 2, FIG. 1) configured to dry or cure the layer of material acting as the optical medium following replication of the micro-optical structure in the layer of material acting as the optical medium ([0013-0015]; Richert), the at least one drying/curing unit (UV lamp 2) being located to dry or cure the layer of material acting as the optical medium from the second side of the substrate (FIG. 1), wherein the at least one drying/curing unit is located immediately downstream of the at least one embossing cylinder (cylinder with shim, FIG. 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the at least one drying/curing unit located downstream of the printing unit which transferred the UV-curable coating as taught by Richert to the printing press as taught by ‘044, as combined with Schwitzky to provide a fully cured layer of material acting as the optical medium.  Thus, the combination of ‘044, as combined with Schwitzky and Richert, would teach wherein the at least one drying/curing unit (UV lamp 2) is located about a portion of the circumference of the first transfer cylinder (since Richert teaches in FIG. 1 that the drying/curing unit (UV lamp 2) is located immediately downstream of the embossing tool (cylinder with shim), combining the drying/curing unit of Richert into the printing press of ‘044, as combined with Schwitzky, would result in placing the drying/curing unit (UV lamp 2) of Richert at the transfer cylinder 3 of Schwitzky between the two processing unit (3 and 10)) located immediately downstream of the at least one embossing cylinder (claim 28, lines 4-7).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-34, 36-41, 44-46, 48-49, 51-52, and 54-61 are rejected under 35 U.S.C. 103 as being unpatentable over Schwitzky (US Patent 8,499,690) in view of Schaede (US Publication 2016/0200088), and further in view of Richert et al. (US Publication 2015/0158323; hereinafter Richert).
With regards to claim 31, Schwitzky teaches a sheet-fed printing press adapted to carry out printing on individual sheet-like substrates (FIG. 1A; col. 4, lines 34-42) for the production of security documents (col. 4, lines 20-22), the printing press comprising: 
a substrate feeding device (feeding station 1) configured to feed a substrate to be treated (col. 4, lines 58-61); 
a delivery unit (delivery station 6) configured to receive the substrate (col. 5, lines 12-26); and
a printing unit (including 10, 20) configured to print on at least a first side of the substrate, the printing unit being located in a conveying path for the substrate between the feeding device and the delivery unit (col. 4, line 58 to col. 5, line 15) and comprising: 
a first printing group (including 10, FIG. 1A) comprising a printing cylinder (10); and 
a transfer mechanism (3) configured to transfer the substrate, the transfer mechanism being configured so that the transfer of the substrate is carried out exclusively from cylinder to cylinder via cooperating cylinder grippers (col. 5, lines 5-15);
(including 10) is a collect printing group configured to collect at least two imprints (from plate cylinders 15; FIG. 1A) before printing the at least two imprints onto the substrate (col. 4, lines 42-52); wherein the first side of the substrate is opposite the second side of the substrate (first side and opposing side of security paper).
However, Schwitzky is silent regarding the printing press comprising an in-line casting device adapted to apply a layer of material acting as an optical medium directly on a portion of the second side of the substrate and to replicate and form a micro-optical structure in the optical medium, the in-line casting device being located in a conveying path for the substrate between the feeding device and the delivery unit; and wherein the first printing group being adapted to print at least one printed pattern directly on the first side of the substrate in register with the micro-optical structure; and a transfer mechanism configured to transfer the substrate from the in-line casting device to the printing unit, the transfer mechanism comprising a first transfer cylinder downstream of the in-line casting device;  wherein the in-line casting device comprises at least one embossing cylinder configured to act as a carrier supporting a replicating medium designed to replicate and form the micro-optical structure in the layer of material acting as the optical medium and/or act as a conveying cylinder carrying and/or supporting the substrate over an angle range.
Schaede teaches a printing press comprising a substrate (1, 5) comprising a substrate material (5), an in-line casting device (50, 55, 13, 14, and 17-19; FIG. 3) adapted to apply (via 14) a layer of material (transparent polymer material 2, [0025]) acting as an optical medium directly on a portion of the second side (II) of the substrate material (the substrate and the laminated film 5 combined is considered as the substrate material of the claimed invention) and to replicate and form a micro-optical structure (L; FIG. 2D) in the optical medium (FIG. 2D and 3; [0024-0026]), the in-line casting device being located in a conveying path for the substrate between the feeding device (upstream of 55 in FIG. 3 where the sheet is being fed) and the delivery unit (downstream of 17 as in FIG. 3), wherein the in-line casting device (50, 55, 13, 14, and 17-19; FIG. 3) comprises at least one embossing cylinder (17, [0025]) configured to act as a carrier supporting a replicating medium (17a) designed to replicate and form the micro-optical structure in the layer of material acting as the optical medium ([0025-0027]) and/or act as a conveying cylinder carrying and/or supporting the substrate over an angle range (FIG. 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the printing unit of Schaede (50, 55, 13, 14, and 17-19) to the printing press of Schwitzky (i.e. upstream of printing units of Schwitzky) to form additional security features (abstract; Schaede), which would be beneficial to the banknotes of Schwitzky (col. 4, lines 20-30; Schwitzky).  Thus, the combination of Schwitzky, as combined with Schaede, would teach wherein the first printing group (10; Schwitzky) being adapted to print at least one printed pattern directly on the first side of the substrate in register with the micro-optical structure (it is noted that since the printing cylinder of Schwitzky can print on the entirety of the first or second side of the substrate, the printing cylinder of Schwitzky would be capable of printing an image that is in register with the micro-optical structure formed by Schaede); and a transfer mechanism (3; Schwitzky) configured to transfer the substrate from the in-line casting device (50, 55, 13, 14, and 17-19; FIG. 3; Schaede) to the printing unit (10/20 of Schwitzky), the transfer mechanism comprising a first transfer cylinder (one of 3) downstream of the in-line casting device (50, 55, 13, 14, and 17-19; FIG. 3; Schaede) to the printing unit (10/20 of Schwitzky).
Furthermore, Schwitzky, as combined with Schaede, is silent regarding at least one drying/curing unit configured to dry or cure the layer of material acting as the optical medium following replication of the micro-optical structure in the layer of material acting as the optical medium, the at least one drying/curing unit being located to dry or cure the layer of material acting as the optical medium from the second side of the substrate; and wherein the at least one drying/curing unit is located about a portion of the circumference of the first transfer cylinder located immediately downstream of the at least one embossing cylinder..
(UV lamp 1 and UV lamp 2, FIG. 1) configured to dry or cure the layer of material ([0013-0015]), the at least one drying/curing unit (UV lamp 2) being located to dry or cure the layer of material from the second side of the substrate (UV lamp 2 faces the surface relief microstructure; FIG. 1); and wherein the at least one drying/curing unit is located immediately downstream of the at least one embossing cylinder (cylinder with shim, [0017]; FIG. 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the at least one drying/curing unit located downstream of the unit which transferred the UV-curable coating as taught by Richert to the printing press as taught by Schwitzky, as combined with Schaede, to provide additional/back-up drying/curing to the optical medium as originally intended by Schwitzky, as combined with Schaede.  Thus, the combination of Schwitzky, Schaede and Richert would teach at least one drying/ curing unit (UV lamp 2; Richert) configured to dry or cure the layer of material ([0013-0015]; Richert) acting as the optical medium following replication of the micro-optical structure (at 17 of Schaede) in the layer of material acting as the optical medium, the at least one drying/curing unit being located to dry or cure the layer of material acting as the optical medium from the second side of the substrate (the printed sheet having the material is turned upside down as it transfer from one cylinder to the next; [0081]; FIG. 2A; Schwitzky); and wherein the at least one drying/curing unit (UV lamp 2; FIG. 1; Richert) is located about a portion of the circumference of the first transfer cylinder (since Richert teaches in FIG. 1 that the drying/curing unit (UV lamp 2) is located immediately downstream of the embossing tool (cylinder with shim), combining the drying/curing unit of Richert into the printing press of Schwitzky, as combined with Schaede, would result in placing the drying/curing unit (UV lamp 2) of Richert at the first transfer cylinder 3 of Schwitzky to dry the outward facing surface after traversing cylinder 17 of Schaede) located immediately downstream of the at least one embossing cylinder (17, FIG. 3, Schaede).
With regards to claim 32, Schwitzky, as combined with Schaede and Richert, teaches (citations to Schwitzky unless specified otherwise) the printing press according to claim 31, wherein the first printing group (including 10) is designed to enable or carry out indirect printing (via offset) and comprises more than one plate cylinder (15) configured to cooperate with the printing cylinder and more than one associated inking apparatus (13; col. 4, lines 49-57).
With regards to claim 33, Schwitzky, as combined with Schaede and Richert, teaches (citations to Schaede unless specified otherwise) the printing press according to claim 31, wherein the in-line casting device (50, 55, 13, 14, and 17-19) comprises at least one application unit (14) configured to apply at least a part of the layer of material acting as the optical medium ([0025]).
With regards to claim 34, Schwitzky, as combined with Schaede and Richert, teaches (citations to Schaede unless specified otherwise) the printing press according to claim 33, wherein a screen-printing unit ([0024]) is configured to act as an application unit (14) for applying at least a part of the layer of material acting as the optical medium.
With regards to claim 36, Schwitzky, as combined with Schaede and Richert, teaches (citations to Schaede unless specified otherwise) the printing press according to claim 31, wherein the in-line casting device (50, 55, 13, 14, and 17-19) further comprises at least one pressure cylinder (18) or roller configured to cooperate with the at least one embossing cylinder to press the substrate against the replicating medium ([0026]; FIG. 3).
With regards to claim 37, Schwitzky, as combined with Schaede and Richert, teaches (citations to Schaede unless specified otherwise) the printing press according to claim 36, wherein the at least one embossing cylinder (17) is located in the conveying path of the substrate immediately after an application unit (14; FIG. 3).
With regards to claim 38, Schwitzky, as combined with Schaede and Richert, teaches (citations to Schwitzky unless specified otherwise) the printing press according to claim 31, wherein the first printing group (including 10) comprises one or more plate cylinders (15) and one or more associated inking apparatuses (13) designed to enable or carry out offset printing (col. 4, lines 44-57) and/or comprises one or more plate cylinders and one or more associated inking apparatuses designed to enable or carry out indirect relief printing.
With regards to claim 39, Schwitzky, as combined with Schaede and Richert, teaches (citations to Schwitzky unless specified otherwise) the printing press according to claim 31, wherein the printing cylinder (10) of the first printing group is configured to act as a collecting cylinder to collect ink patterns from a plurality of associated plate cylinders (15) and transfer the resulting multicolour pattern of inks onto the substrate and wherein the printing cylinder of the first printing group is configured to transfer the resulting multicolour pattern of inks onto the first side of the substrate (col. 4, lines 42-57) in register with the micro-optical structure (it is noted that since the printing cylinder of Schwitzky can print on the entirety of the first or second side of the substrate, the printing cylinder of Schwitzky would be capable of printing an image that is in register with the micro-optical structure formed by Schaede).
With regards to claim 40, Schwitzky, as combined with Schaede and Richert, teaches (citations to Schwitzky unless specified otherwise) the printing press according to claim 31, wherein the printing unit comprises a second printing group (20) in the substrate path configured to cooperate with the first printing group (10; FIG. 1) in order to build a common nip as a double-sided printing group for a simultaneous recto-verso printing of the substrate ([0036]).
With regards to claim 41, Schwitzky, as combined with Schaede and Richert, teaches (citations to Schwitzky unless specified otherwise) the printing press according to claim 40, wherein the second printing group (including 20) is designed as a collect printing group configured to collect at least two imprints (from plate cylinders 25) before being printed onto the substrate and wherein the second printing group (including 20) comprises at least one cylinder (20) configured to act as collecting cylinder to collect ink patterns from a plurality of associated plate cylinders (25) and transfer a resulting pattern of inks onto the respective side of the substrate ([0036]) in register with the micro-optical structure and/or with the printing carried out by the first printing group (FIG. 1A, col. 1, lines 34-57).
With regards to claim 44, Schwitzky, as combined with Schaede and Richert, teaches (citations to Schwitzky unless specified otherwise) the printing press according to claim 31, wherein the printing press comprises a third printing group (including 3; FIG. 1A; it is noted that 3 is shown as a transfer cylinder, however, it can be an additional printing group, col. 5, lines 1-5) in the substrate path configured to print the substrate on one side (5, lines 1-5).
With regards to claim 45, Schwitzky, as combined with Schaede and Richert, teaches (citations to Schwitzky unless specified otherwise) the printing press according to claim 31, wherein the micro-optical structure (L; Schaede; FIG. 2D) is configured to be replicated by the in-line casting device (14; Schaede) upstream of a location where the printed pattern is printed by the first printing group (17; Schaede) of the printing unit (FIG.3 of Schaede and 10, 20 of Schwitzky).
With regards to claim 46, Schwitzky, as combined with Schaede and Richert, teaches (citations to Schaede unless specified otherwise) the printing press according to claim 31, wherein the in-line casting device (50, 55, 13, 14, and 17-19) is adapted to apply the  layer of material acting as the  optical medium on the  portion of the second side of the substrate (FIG. 2D) and to replicate and form the  micro-optical structure in the layer of material acting as the  optical medium by firstly applying the material acting as the  optical medium onto the substrate on the second side and downstream being brought into contact with the embossing tool (17) to form an micro-optical structure ([0025-0026]; Schaede).
With regards to claim 48, Schwitzky, as combined with Schaede and Richert, teaches (citations to Schwitzky unless specified otherwise) the printing press according to claim 31, wherein the security documents are banknotes (col. 4, lines 20-22).
With regards to claim 49, Schwitzky, as combined with Schaede and Richert, teaches (citations to Schwitzky unless specified otherwise) the printing press according to claim 39, wherein the ink patterns collected by the collecting cylinder are of different colours ([0036]).
With regards to claim 51, Schwitzky, as combined with Schaede and Richert, teaches (citations to Schwitzky unless specified otherwise) the printing press according to claim 41, wherein the ink patterns collected by the collecting cylinder are of different colours (col. 4, lines 34-57).
With regards to claim 52, Schwitzky, as combined with Schaede and Richert, teaches the printing press according to claim 31, wherein the at least one drying/curing unit is a UV-curing unit ([0015]; Richert).
With regards to claim 54, Schwitzky, as combined with Schaede and Richert, teaches (citations to Schwitzky unless specified otherwise) the printing press according to claim 44, wherein the third printing group (including additional printing group 3; col. 5, lines 1-5) in the substrate path is configured to print the substrate on the first side of the substrate (with features 50, 55, 13, 14, and 17-19 of Schaede provided upstream of the first transfer roller 3 of Schwitzky, the substrate would have the micro-optical structure facing downward as seen in FIG. 1A of Schwitzky, which is opposite the side of the to be printed side by printing unit 2).
With regards to claim 55, Schwitzky, as combined with Schaede and Richert, teaches the printing press according to claim 31, wherein the drying/curing unit (UV lamp 2; Richert) is configured to dry or cure the layer of material ([0013-0015]; Richert) acting as the optical medium as the substrate is being transferred between the in-line casting device and the printing unit (see combination as in parent claim).
With regards to claim 56, Schwitzky, as combined with Schaede and Richert, teaches the printing press according to claim 55, wherein the drying/curing unit (UV lamp 2; Richert) is located downstream of the casting device (similar to FIG. 1 of Richert, UV lamp 2 is downstream of the casting device (cylinder with shim; [0017])).
With regards to claim 57, Schwitzky, as combined with Schaede and Richert, teaches (citations to Schwitzky unless specified otherwise) the printing press according to claim 31, further (second transfer cylinder 3; FIG. 1A; Schwitzky) immediately downstream of the first transfer cylinder (first cylinder 3, FIG. 1A), each of the first and second transfer cylinders comprising grippers ([col. 5, lines 5-15), and wherein the second transfer cylinder (second transfer cylinder 3; FIG. 1A) is located upstream of the printing cylinder (10/20; FIG. 1A).
With regards to claim 58, Schwitzky, as combined with Schaede and Richert, teaches the printing press according to claim 31, wherein the printing press comprises a transfer cylinder (one of transfer cylinder 3; Schwitzky) between the in-line casting device (17; Schaede) and the printing unit (including 10, 20; Schwitzky), and wherein the drying/curing unit is positioned to dry/cure the layer of material acting as the optical medium when the substrate is being carried by the transfer cylinder ([13-0015], Richert).
With regards to claims 59 and 60, Schwitzky, as combined with Schaede and Richert, teaches the printing press according to claims 57 and 31, respectively.  However, Schwitzky is silent regarding wherein the first transfer cylinder is positioned to prevent radiation emitted from the at least one drying/curing unit from reaching the second transfer cylinder.
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious (Sakraida v. AG Pro, Inc., 425 U.S. 273 [189 USPQ 449] (1976)).  In this particular case, rearrangement of the drying/curing unit of Schwitzky, as combined by Schaede and Richert, would yield no more than one would expect from such an arrangement.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to rearrange the drying/curing unit of Schwitzky, as combined with Schaede and Richert, including the arrangement as claimed with reasonable expectation of performing the same function as originally intended.
With regards to claim 61, Schwitzky, as combined with Schaede and Richert, teaches the printing press according to claim 31, wherein the at least one drying/curing unit (UV lamp 2, FIG. 1; Richert) is positioned to dry or cure the layer of material acting as the optical medium only when the substrate is positioned on the first transfer cylinder (the drying/curing unit (UV lamp 2) of Richert at the first transfer cylinder 3 of Schwitzky to dry the outward facing surface after traversing cylinder 17 of Schaede).


Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Schwitzky (US Patent 8,499,690) in view of Schaede (US Publication 2016/0200088) and Richert et al. (US Publication 2015/0158323; hereinafter Richert) as applied to claim 31, and further in view of Lundvall (US Publication 2015/0360453).
With regards to claim 47, Schwitzky, as combined with Schaede and Richert, teaches (citations to Schaede unless specified otherwise) the printing press according to claim 31, wherein the in-line casting device (features 50, 55, 13, 14, and 17-19; Schaede) is adapted to apply (via 14) the layer of material acting (transparent polymer material 2, [0025]) as the optical medium on the portion of the second side of the substrate and to replicate and form the micro-optical structure (L, FIG. 2D) in the layer of material acting as the optical medium (FIG. 2D and 3) 
However, Schwitzky, as modified by Schaede and Richert, is silent regarding by firstly applying the material acting as the optical medium directly onto a circumferential surface of the embossing tool in an angular segment not yet being covered by the substrate to be applied with the material.
Lundvall teaches forming micro-optical structure by firstly applying the material (curable compound 12) acting as optical medium directly onto a circumferential surface of the embossing tool (20) in an angular segment not yet being covered by the substrate to be applied with the material ([0032], FIG. 4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to relocate the casting device (14, Schaede) of Schwitzky, as modified ([0032]; Lundvall).

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Schwitzky (US Patent 8,499,690) in view of Schaede (US Publication 2016/0200088) and Richert et al. (US Publication 2015/0158323; hereinafter Richert) as applied to claim 52, and further in view of Houjou (US Publication 2011/0205282).
With regards to claim 53, Schwitzky, as modified by Schaede and Richert, teaches the printing press according to claim 52.  However, Schwitzky, as modified by Schaede and Richert, is silent regarding wherein the UV-curing unit is a UV-LED curing unit.
Houjou teaches UV-curing unit (88) wherein the UV-curing unit is a UV-LED curing unit ([0137]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known type of UV-curing unit as taught by Schwitzky, as modified by Schaede and Richert, with another type of UV-curing unit as taught by Houjou because they are considered art-recognized equivalence ([0137; Houjou).

Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Schwitzky (US Patent 8,499,690) in view of Schaede (US Publication 2016/0200088) and Richert et al. (US Publication 2015/0158323; hereinafter Richert) as applied to claim 31, and further in view of Biagiotti (US Publication 2002/0189474).
With regards to claim 62, Schwitzky, as combined with Schaede and Richert, teaches the printing press according to claim 31.  However, Schwitzky, as combined with Schaede and Richert, is silent regarding the printing press further comprising a washing device that is configured to be selectively brought into contact with the at least one embossing cylinder during maintenance operations to clean the surface of the at least one embossing cylinder, and wherein 
Biagiotti teaches an embossing cylinder ([0019]) comprising a washing device (23B) that is configured to be selectively brought into contact with the at least one embossing cylinder during maintenance operations to clean the surface of the at least one embossing cylinder ([0040], the carriage selectively move the washing device along the surface of the cylinder), and wherein the washing device is configured to clean the cylinder after being used ([0050]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the washing device as taught by Biagiotti to the at least one embossing cylinder (and other plate cylinders) as taught by Schwitzky, as combined with Schaede and Richert, to efficiently clean the cylinder ([0011-0015]; Biagiotti) after usages.

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/23/2021, with respect to the rejection(s) of the claims under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Richert et al. (US Publication 2015/0158323).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L. NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        

/JENNIFER BAHLS/Primary Examiner, Art Unit 2853